 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                           DISTRICT OF NEVADA
 5                                                   ***
 6    M&T BANK, et al.,                                      Case No. 2:17-cv-01867-JCM-CWH
 7                             Plaintiffs,
                                                             ORDER
 8          v.
 9    SFR INVESTMENTS POOL 1, LLC, et al.,
10                             Defendants.
11

12          Presently before the court is the Federal Housing Finance Agency’s (“FHFA”) Motion for

13   Leave to File Amicus Curiae Brief and to Present Oral Argument in Support of Plaintiffs M&T

14   Bank and Freddie Mac’s Motion to Quash (ECF No. 79), filed on October 4, 2018. FHFA moves

15   to submit a brief in support of plaintiff’s motion to quash or in the alternative, motion for a

16   protective order (ECF No. 75). A hearing on the motion to quash is set for October 15, 2018, at

17   1:30 p.m., in Las Vegas Courtroom 3C before Magistrate Judge Carl W. Hoffman. Given the

18   upcoming hearing, the court will therefore shorten the briefing schedule of FHFA’s motion to file

19   an amicus curiae brief.

20          IT IS THEREFORE ORDERED that FHFA’s motion to file an amicus curiae brief (ECF

21   No. 79) shall be briefed on the following schedule:

22          1. Deadline to file a response: October 9, 2018.

23          2. Deadline to file a reply: October 11, 2018.

24

25          DATED: October 5, 2018

26

27                                                           C.W. HOFFMAN, JR.
                                                             UNITED STATES MAGISTRATE JUDGE
28
